Exhibit 99.2 Directors' Report on the State of the Company's Affairs for the year ended December 31, 2012 Directors' Report on the state of the Company's affairs for the year ended December 31, 2012 We respectfully present the Directors' Report on the state of affairs of "Bezeq" – The Israel Telecommunication Corp. Limited ("the Company") and consolidated Group companies (the Company and consolidated companies together: "the Group"), for the year ended December 31, 2012. The Group reports on four main segments of operation in its financial statements: 1) Domestic Fixed-Line Communications 2) Cellular 3) International Communications, Internet and NEP Services 4) Multi-Channel Television It should be noted that the Company's consolidated financial statements also include an “Others” segment which consists mainly of internet services, portal operation (by means of Walla) and customer call center services (by means of Bezeq On Line). This Others segment is not material at the Group level. The Company's profit for the year attributed to the shareholders amounted to NIS 1,858 million compared to NIS 2,066 million in the prior year, a decrease of 10.1%. EBITDA (operating profit before depreciation and amortization) of the Group in the reporting year decreased from NIS 4,637 million in the prior year to NIS 4,471 million in the reporting year, a decrease of about 3.6%. The results for the reporting year compared with the prior year were affected mainly by more intense competition in the communications market, primarily in the Cellular segment, which resulted in a decline in revenues. The effect of the decline in revenues was moderated by a decrease in operating and general expenses. In addition, the early retirement expense recorded in 2011 in the Domestic Fixed-Line Communications segment affected the results for the prior year compared with the reporting year. B - 2 Directors' Report on the state of the Company's affairs for the year ended December 31, 2012 1. Explanations of the Board of Directors for the state of the Company's affairs, the results of its operations, its equity, cash flows and other topics 1.1 Financial position Assets The Group's assets as of December 31, 2012 amounted to NIS 15.77 billion, compared to NIS 17.33 billion on December 31, 2011, of which NIS 6.08 billion (approximately 39%) are property, plant and equipment, compared to NIS 6.02 billion (35%) on December 31, 2011. The decrease in the Group’s assets stemmed primarily from the Domestic Fixed-Line Communications and the Cellular segments, as described below. In the Domestic Fixed-Line Communications segment, total assets, without loans and investment in associates, decreased by NIS 752 million compared to December 31, 2011. The decrease stemmed mainly from a decrease in the balances of cash and cash equivalents. In the Cellular segment, total assets decreased from NIS 5.40 billion on December 31, 2011 to NIS 4.70 billion as of December 31, 2012. The decrease stemmed primarily from a decline in the customer balance owing to a decrease in revenues from the sale of terminal equipment and deduction of non-returnable credit card instalment transactions. A decrease in the balance of property, plant and equipment, stocks and intangible assets was also recorded, and was partly offset by an increase in trade receivables and in the balance of cash and cash equivalents. In the International Communications, Internet and NEP segment, assets decreased from NIS 1,268 million on December 31, 2011 to NIS 1,259 million as of December 31, 2012. Most of the decrease occurred in current assets, mainly cash and customer balances, and was moderated by an increase in the balance of property, plant and equipment balances following completion of the investment in setting up the sea-bed cable. In the Multi-Channel Television segment (stated by the equity method), assets increased by approximately NIS 105 million, which stemmed mainly from an increase in property, plant and equipment, owing primarily to an increase in investment in decoders and an increase in the balance of broadcasting rights, mainly as a result of an increase in the balance of original productions. Liabilities The Group's debt to financial institutions and debenture holders at December 31, 2012 amounted to NIS 9.55 billion,1 which is stable compared with December 31, 2011. The repayment of debentures and loans in the Domestic Fixed-Line Communications and Cellular segments was offset by bank loans taken by the Domestic Fixed-Line Communications segment. Results of operations 1.2.1 Principal results The Group’s revenue in 2012 amounted to approximately NIS 10.278 billion, compared to NIS 11.373 billion in the prior year, a decrease of 9.6%. The decrease stemmed mainly from the Cellular segment as a result of more intense competition, which resulted in a decrease in revenues from the sale of terminal equipment and services, as described later in this document. The Group’s depreciation and amortization expenses amounted to approximately NIS 1.436 billion compared to NIS 1.395 billion in the prior year, an increase of 2.9%. The increase stemmed from the Domestic Fixed-Line Communications and the International Communications, Internet and NEP segments, as described later in this document. 1 The Group's debt to financial institutions and to debenture-holders net of cash and cash equivalents and current investments as of December 31, 2012, amounts to approximately NIS 8 billion, compared with NIS 7.3 million on December 31, 2011. B - 3 Directors' Report on the state of the Company's affairs for the year ended December 31, 2012 The Group’s salary expenses amounted to NIS 1.982 billion compared to NIS 2.103 billion in the prior year, a decrease of 5.8%. The decrease stemmed from the Cellular and Domestic Fixed-Line Communications segments. The Group’s operating and general expenses amounted to approximately NIS 3.953 billion compared to NIS 4.494 billion in the prior year, a decrease of 12%. The decrease stemmed primarily from the Cellular segment, mainly due to the decrease in the cost of selling terminal equipment. Other operating expenses, net, amounted to approximately NIS 128 million compared to NIS 139 million in the prior year. The expense in 2011 stemmed from recording a provision of NIS 369 million for early retirement severance in the Domestic Fixed-Line Communications segment. For details, see later in this document and Note 24 to the financial statements. The Group's finance expenses, net, amounted to approximately NIS 149 million, compared to NIS 210 million in the prior year, a decrease of 29%. Most of the decrease stemmed from the sale of the entire holding in Traffix Communication Systems Ltd. at a profit of approximately NIS 74 million in the first quarter of 2012. Taxes on income amounted to approximately NIS 777 million, which is 26.9% of profit after net finance expenses, compared with NIS 755 million and 24.9% of profit after net finance expenses in the prior year, an increase of 2.9%. The increase in expenses stemmed from the Domestic Fixed-Line Communications segment as a result of a rise in the segment's taxable income, which was largely offset by a decline in profitability in the Cellular segment. In addition, the corporate tax rate increased from 24% in 2011 to 25% in 2012. 1.2.2 Segments of operation A. Data on operations by segment, according to the Group’s segments of operation: 1-12/2012 1-12/2011 NIS millions % of total revenue NIS millions % of total revenue Revenue by segment Domestic Fixed-Line Communications % % Cellular % % International Communications, Internet and NEP % % Multi-Channel Television Services % % Other and offsets(*) ) )% ) )% Total % % 1-12/2012 1-12/2011 NIS millions % of total revenue NIS millions % of total revenue Operating profit by segment Domestic Fixed-Line Communications % % Cellular % % International Communications, Internet and NEP % % Multi-Channel Television Services % % Other and offsets(*) ) - ) - Consolidated operating income /percentage of total Group revenue % % * The setoffs are mainly for the Multi-Channel Television segment, which is an affiliate. B - 4 Directors' Report on the state of the Company's affairs for the year ended December 31, 2012 B. Domestic Fixed-Line Communications Revenues Revenues in the segment in 2012 amounted to NIS 4,630 million compared to NIS 4,648 million in the prior year, a decrease of 0.4%. The decrease in the segment’s revenue stemmed mainly from a decrease in revenues from telephony, primarily due to erosion of revenue per telephone line, a decline in the number of subscribers, and a decrease in revenues from interconnect fees to the cellular networks. The decrease in revenue was moderated by an increase in revenues from high-speed Internet, mainly the result of an increase in the number of Internet subscribers and in revenue per subscriber as a result of surfing speed upgrades. There was also an increase in revenues from data communications. Operating expenses Depreciation and amortization expenses in 2012 amounted to approximately NIS 730 million, compared with NIS 688 million in the prior year, an increase of 6.1%. The increase stemmed mainly from depreciation of the old network, in which operation ended, and amortization of new investments in the NGN project. The increase was moderated by the end of depreciation of other property, plant and equipment. Salary expense in 2012 amounted to approximately NIS 1,042 million compared with NIS 1,089 million in the prior year, a decrease of 4.3%. The decrease in salary expenses stemmed mainly from a decrease in share-based payments and employee retirement, and was partly offset by wage creep, new employees hired and a decrease in salary attributed to investment. Operating and general expenses in 2012 amounted to approximately NIS 1,033 million compared to NIS 1,074 million in the prior year, a decrease of 3.8%. The decrease stemmed mainly from a decrease in the liability for payment of frequency fees in the first quarter of 2012. There was also a decrease in interconnect expenses to the cellular networks with a corresponding decrease in revenues from interconnect fees. The decrease was moderated by a rise in expenses for terminal equipment and materials. Other operating income, net, in 2012 amounted to approximately NIS 128 million compared to expenses of NIS 139 million in the prior year. The transition from expense to revenue in the reporting year stemmed from recording a provision of NIS 369 million on account of early retirement severance in 2011 compared with NIS 32 million in the reporting. In contrast, the Company recognized a loss of approximately NIS 54 million as a result of its decision to terminate the CRM project. Profitability Operating profit in the segment in 2012 amounted to approximately NIS 1,953 million, compared with NIS 1,658 million in the prior year, an increase of 17.8%. The change in operating profit stemmed from the changes described above in the revenue and expense items, and primarily from the provision for early retirement severance. B - 5 Directors' Report on the state of the Company's affairs for the year ended December 31, 2012 Finance expenses, net Finance expenses, net, in the segment in 2012 amounted to approximately NIS 257 million, compared to NIS 240 million in the prior year, an increase of 7.1%. The increase in the reporting year stemmed primarily from an increase in interest expenses in respect of debentures issued during 2011, and bank credit received in the fourth quarter of the reporting year and during 2011. There was also a decrease in profit from financial assets held for trading owing to a decline in the balance of cash and cash equivalents. The increase in finance expenses was moderated by an increase in finance income following an increase in loans made to associates and the recording of finance income from a decrease in the liability to pay frequency fees in the first quarter of 2012. C. Cellular segment Revenue Segment revenue in 2012 amounted to approximately NIS 4,468 million compared to NIS 5,548 million in the prior year, a decrease of 19.5%. The decrease stemmed from significant intensification in competition in the segment (see section 3.6.2 in Chapter A of the Periodic Report for 2012). Revenues from services in 2012 amounted to approximately NIS 3,261 million compared to NIS 3,637 million in the prior year, a decrease of 10.3%. The decrease in service revenues stemmed from the erosion of tariffs as a result of the more intense competition and the transition to unlimited packages that led to a decrease in ARPU (Average Revenue Per Subscriber), as well as a decline in the number of relatively high-usage subscribers. The fall in revenues was partly offset, commencing 2012, by revenues from cellular operators who use the segment's network. Revenues in the segment from the sale of terminal equipment in 2012 amounted to approximately NIS 1,207 million, compared to NIS 1,911 million in 2011, a decrease of 36.8%. The decrease stemmed primarily from a decrease in the quantity of sales, inter alia as the market was opened to parallel imports and numerous stores selling terminal equipment opened for business. Costs and expenses Depreciation and amortization expenses in 2012 amounted to approximately NIS 531 million compared to NIS 561 million in the prior year, a decrease of 5.4%. The decrease stemmed mainly from termination of the capitalization of subscriber acquisition costs. . The salary expense in 2012 amounted to approximately NIS 491 million compared to NIS 602 million in the prior year, a decrease of 18.4%. The decrease in salary expenses stemmed primarily from a decrease in the number of positions. Operating and general expenses in 2012 amounted to approximately NIS 2,554 million compared to NIS 3,025 million in the prior year, a decrease of 15.6%. The decrease stemmed mainly from a decrease in the costs ofselling terminal equipment, mostly the result of a decrease in the number of handsets sold and which was offset partly by a rise in the prices of the handsets and partly by a decrease in content expenses along with a decrease in revenues from content. Profitability Operating profit in the segment in 2012 amounted to approximately NIS 892 million compared to NIS 1,360 million in the prior year, a decrease of 34.4%. The decrease in operating profit stemmed primarily from erosion of revenues from services and a decline in sales of terminal equipment as noted above, as well as a decline in the profitability of the sale of terminal equipment. Finance income, net The segment's finance income, net, in 2012 amounted to approximately NIS 45 million compared to finance expenses, net, of NIS 38 million 2011, an increase of 18.4%. The increase stemmed mainly from finance income owing to an increase in the credit embodied in the sale of terminal equipment on installments in the past three years, which was partly offset by an increase in the segment's average debt. B - 6 Directors' Report on the state of the Company's affairs for the year ended December 31, 2012 D. International Communications, Internet and NEP Revenue Revenues in the segment in 2012 amounted to approximately NIS 1,340 million compared to NIS 1,354 million in the prior year, a decrease of 1%. The decrease in revenue stemmed primarily from a decrease in the revenues from outgoing and incoming calls owing a transition in the cellular market to packages that include unlimited international calls, and to a decline in sales of exchanges (PBX), offset by an increase in Internet revenues as a result of a rise in the number of customers and growth in the field of business communication solutions (ICT). Costs and expenses Depreciation and amortization expenses in 2012 amounted to approximately NIS 136 million compared to NIS 109 million in the prior year, an increase of 24.8%. Most of the increase stemmed from operation of the sea-bed cable and its depreciation for the first time at the beginning of the reporting year. Salary expenses in 2012 amounted to approximately NIS 278 million compared to NIS 265 million in the prior year, an increase of 4.9%. The increase stemmed mainly from an increase in the number of workers employed in outsourcing services in ICT activities, along with termination of the capitalization of subscriber acquisition costs. Operating and general expenses in 2012 amounted to approximately NIS 708 million compared with NIS 739 million in the prior year, a decrease of 4.2%. The decrease stemmed from a decrease in costs related to outgoing and incoming calls to PBX equipment, with a corresponding decrease in revenues, as well as more efficient maintenance of international cables after deployment of the sea-bed cable. Profitability Operating profit in the segment in 2012 amounted to approximately NIS 219 million compared to NIS 241 million in the prior year, a decrease of 9.1%. The decrease stemmed from the changes described above in the income and expense items. E. Multi-channel television segment (stated by the equity method) Revenue Revenues in the segment in 2012 amounted to approximately NIS 1,636 million compared to NIS 1,619 million in the prior year, an increase of 1.1%. Most of the increase stemmed from a rise in revenues from the consumption of advanced converters, increased revenues from premium channels, and one-time sales of content in the first quarter of 2012. Costs and expenses The cost of sales in 2012 amounted to approximately NIS 1,067 million compared to NIS 1,028 million in the prior year, an increase of 3.8%. Most of the increase stemmed from an increase in content costs, and was moderated by a decrease in depreciation expenses. Sales, marketing and administrative and general expenses in 2012 amounted to approximately NIS 316 million, compared to NIS 296 million in the prior year, an increase of 6.8%. The increase in these expenses stemmed primarily from termination of the capitalization of subscriber acquisition costs, and from an increase in advertising expenses. Profitability Operating profit in the segment in 2012 amounted to approximately NIS 253 million compared to NIS 295 million in the prior year, a decrease of 14%. The decrease in operating profit stemmed from the changes described above in the revenue and expense items. B - 7 Directors' Report on the state of the Company's affairs for the year ended December 31, 2012 1.3 Principal data from the Group’s consolidated income statements (in NIS millions) Q1 2012 Q2 2012 Q3 2012 Q4 2012 Increase (decrease) % Revenue ) )% Operating expenses ) )% Operating profit ) (6 )% Finance expenses, net ) 77 55 61 ) )% Profit after finance expenses, net ) (5 )% Equity in losses of associates 58 83 92 12 29 13 % Profit before income tax ) (6 )% Income tax 22 3 % Profit for the period ) )% Attributable to: The Company’s equity holders ) )% Non-controlling interest 9 (3
